Citation Nr: 1132846	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a right shoulder scar.

2.  Entitlement to an initial compensable rating for a left shoulder scar.

3.  Entitlement to a compensable rating for left hand and left foot burn scars prior to December 24, 2009.

4.  Entitlement to a rating in excess of 10 percent for left hand and left foot burn scars since December 24, 2009.

5.  Whether the assignment of a 60 percent combined evaluation for compensation in the October 25, 2004, rating decision, based on clear and unmistakable error (CUE), was proper.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 2002. 

These matters come before the Board of Veterans' Appeals (Board) from October 2004 and August 2005 rating decisions rendered by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

In a March 2010 rating decision, the RO increased the Veteran's evaluation for left hand and left foot burn scars to 10 percent, effective December 24, 2009.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).


FINDINGS OF FACT

1.  In correspondence dated in November 2010, the Veteran requested that his claim for entitlement to a TDIU due to service-connected disabilities be withdrawn.  

2.  The Veteran's right shoulder scar has been manifested by a stable, non-deep, non-painful scar that did not cause limitation of motion or function and did not exceed an area of 39 square centimeters (cm).

3.  The Veteran's left shoulder scar has been manifested by a stable, non-deep, non-painful scar that did not cause limitation of motion or function and did not exceed an area of 39 square cm.

4.  Prior to December 24, 2009, the Veteran's left hand and left foot burn scars were manifested by stable, non-deep, non-painful scars that did not cause limitation of motion or function and did not exceed an area of 39 square cm.

5.  Since December 24, 2009, the Veteran's left hand and left foot burn scars have been manifested by two painful, stable scars that did not cause limitation of motion or function (other than a .5 cm difference in his left mid-foot girth) and did not exceed an area of 39 square cm.  

6.  The statutory or regulatory provisions extant at the time of the October 2004 rating decision were incorrectly applied by the RO.

7.  Correctly applying the laws and regulations in effect at the time of the RO's October 2004 rating decision to the results of September 2004 VA joints examination shows that the Veteran's service-connected right shoulder impingement warranted a single, 20 percent disability rating, which resulted in a combined evaluation for compensation of 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for an initial compensable rating for a right shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008, 2010).  

3.  The criteria for an initial compensable rating for a left shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008, 2010).  

4.  Prior to December 24, 2009, the criteria for a compensable rating for left hand and left foot burn scars have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008, 2010).  

5.  Since December 24, 2009, the criteria for a rating in excess of 10 percent for left hand and left foot burn scars have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008, 2010).  

6.  The RO properly reduced the rating for the Veteran's combined evaluation for compensation from 70 percent to 60 percent, based on clear and unmistakable error.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.344, 3.500(1)(b), 4.71a, Diagnostic Code (DCs) 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As an initial matter, the provisions of the VCAA are not applicable to determinations of whether there was clear and unmistakable error (CUE) in decisions by the Board. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  More recently, the Court concluded that the VCAA is not applicable to CUE matters related to RO rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002).  Thus, any discussion regarding the duty to notify and assist the Veteran with respect to CUE is unnecessary.

Regarding the increased ratings on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted additional records and written statements in support of his claims.  

Next, specific VA medical examinations pertinent to the issues on appeal were obtained in May 2005, December 2008, and December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's scars since the December 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Withdrawal of Claim for TDIU

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, in November 2010 and prior to the promulgation of this appeal, the Veteran submitted a statement requesting that his claim for entitlement to a TDIU due to service-connected disabilities be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his right and left shoulder scars.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to his claims for burns scars of the left hand and left foot, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating skin and scar residuals, the Board notes that changes have recently been made to 38 C.F.R. § 4.118.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's February 2005 claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  As such, the Board will address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

With respect to the pre-2008 criteria, under former Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating; and area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), warrant a 20 percent rating.

Under former Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, and involve an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a maximum schedular 10 percent rating.

Under former Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.

Former Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See Sec. 4.68 of this part on the amputation rule.)

Former Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part, which in this case is the bilateral shoulder, left hand, and left foot, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).

Under the revised Diagnostic Code 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Under the revised version of Diagnostic Code 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation under Diagnostic Code 7802 when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  

The revised Diagnostic Code 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) of DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) makes clear that a scar rated under DC 7802 may receive an evaluation under DC 7804 when appropriate.  For a 10 percent rating under the revised DC 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

Initial Compensable Rating for a Right Shoulder Scar

Here, the Veteran's right shoulder scar has been assigned an initial noncompensable rating under DC 7804, unstable or painful scars, effective February 25, 2005.

He was afforded a VA scars examination in May 2005, at which time he was diagnosed with a right shoulder scar post acromioplasty.  Upon examination, tenderness and depressed skin was noted on the right anterior shoulder.  The scar measured 9 centimeters (cm) by 1 millimeter (mm), with no adherence to underlying tissue.  The skin texture was not irregular, atrophic, shiny, or scaly.  The scar was also noted to be stable, with no frequent loss of skin covering over the scar due to ulceration or breakdown of the skin.  The scar was described as superficial and not deep with no inflammation, edema, keloid formation, induration and inflexibility of skin in the area of the scar, or limitation of motion or other limitation of function due to the scar.  Compared to normal areas of skin, the scar was reported to be hyperpigmented.  

The Veteran was afforded a VA scars examination in December 2008, at which time the right shoulder scar was noted to be 7 cm x 1 mm in size.  Thereafter, the Veteran was afforded a more comprehensive VA scars examination in December 2009, at which time he was diagnosed with a right shoulder surgical scar.  The scar was located on the right deltoid muscle and measured 8.5 cm x .1 cm.  The scar was not painful, and there were no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar was reported to be superficial and not have any disabling effects.    

Applying these findings to the applicable rating criteria, the Board finds that the assignment of an initial compensable evaluation for the Veteran's right shoulder scar is not warranted at any time during the appeal period.  Significantly, the scar was not deep, did not cause limited motion, and did not exceed an area of 39 square cm. to warrant a compensable evaluation under the former or revised versions of DC 7801.  Moreover, it did not involve an area or areas of 929 square cm. or greater to warrant a compensable evaluation under the former or revised versions of DC 7802.  It was not unstable or painful to warrant compensable evaluations under the former DC 7803 or either version of DC 7804, respectively.  Finally, it was noted that the scar did not cause any limitation of function of the right shoulder so as to warrant a compensable evaluation under either version of DC 7805.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Initial Compensable Rating for a Left Shoulder Scar

Here, the Veteran's left shoulder scar has been assigned an initial noncompensable rating under DC 7804, unstable or painful scars, effective February 25, 2005.

He was afforded a VA scars examination in May 2005, at which time he was diagnosed with a left shoulder scar post skin cyst removal.  Upon examination, raised skin was noted on the left mid-trapezius muscle area.  The scar measured 1 cm x 3 mm, and exhibited mild tenderness upon examination.  There was no adherence to underlying tissue, and no irregular, atrophic, shiny, or scaly skin texture.  The scar was noted to be stable, with no frequent loss of skin covering over the scar due to ulceration or breakdown of the skin.  The scar was described as superficial and not deep with no inflammation, edema, keloid formation, induration and inflexibility of skin in the area of the scar, or limitation of motion or other limitation of function due to the scar.  Compared to normal areas of skin, the scar was hypopigmented.  

The Veteran was afforded a VA scars examination in December 2008, at which time the left shoulder scar was noted to be 2 cm x 1 mm in size.  Thereafter, the Veteran was afforded a more comprehensive VA scars examination in December 2009, at which time he was diagnosed with a left shoulder surgical scar.  The scar was located at the mid belly of the left superior trapezius muscle, and measured 1 cm x .1 cm.  The scar was not painful, and there were no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar was described as superficial with no disabling effects.    

Applying these findings to the applicable rating criteria, the Board finds that the assignment of an initial compensable evaluation is not warranted for the Veteran's left shoulder scar at any time during the appeal period.  Significantly, the scar was not deep, did not cause limited motion, and did not exceed an area of 39 square cm. to warrant a compensable evaluation under the former or revised versions of DC 7801.  Moreover, it did not involve an area or areas of 929 square cm. or greater to warrant a compensable evaluation under the former or revised versions of DC 7802.  Furthermore, the scar was not unstable or painful to warrant compensable evaluations under the former DC 7803 or either version of DC 7804, respectively.  Finally, it was noted that the scar did not cause any limitation of function of the left shoulder so as to warrant a compensable evaluation under either version of DC 7805.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Compensable Rating for Left Hand and Left Foot Burn Scars
Prior to December 24, 2009

Here, the Veteran was initially assigned a noncompensable evaluation under DC 7804, unstable or painful scars, for burn scars of his left hand and left foot in a June 2002 rating decision.  In February 2005, he filed claim for an increased evaluation, but the RO denied the claim in an August 2005 rating decision.  The Veteran filed a timely notice of disagreement in August 2005, and he was afforded a VA scars examination in December 2009.  Based on the results of that examination, the RO assigned him a 10 percent evaluation effective December 24, 2009, under DC 7802.  As such, the Board will first assess the propriety of the noncompensable evaluation assigned prior to December 24, 2009, and then assess the propriety of the 10 percent evaluation assigned since December 24, 2009.  

The Veteran was afforded a VA scars examination in May 2005, at which time he was diagnosed with burn scars on his left hand and left foot.  The examiner noted that the Veteran was burned with hot oil in 1983 on his dorsal left hand and dorsal left foot.  Although there was no current pain, the Veteran reported sensitive skin in both areas.  The hand scar measured 4 cm x 10 cm, while the foot scar measured 3 cm x 10 cm, with no adherence to the underlying tissue in either instance.  However, there were atrophic changes on both the left hand and left foot.  The scars were also stable, with no frequent loss of skin covering over the scars due to ulceration or breakdown of the skin.  The scars were described to be superficial and not deep, with no elevation or depression of the surface contour of the scar on palpation, inflammation, edema, or keloid formation.  Compared to normal areas of skin, there were no skin color changes with respect to the scars.  There was no area of induration and inflexibility of skin in the area of the scar, and no limitation of motion or other limitation of function due to the scar.  

The Veteran was afforded his next VA scars examination in December 2008, at which time he was diagnosed with burn scar formation of the left hand and left foot.  Upon examination, the Veteran exhibited a lineal, V-shaped scar in his left hand's dorsum that measured 11 cm x 1 mm.  His left foot scar was rounded and measured 6 cm in diameter.  Although there was no pain during examination of the scars, the Veteran reported itching.  The examiner indicated that there was no atrophy or scaling of the scars, nor was there elevation or depression associated with the scars.  The scars described as superficial and not deep, with no inflammation, edema, or keloid formation.  Although the burn scars were slightly hypopigmented, there was no induration or inflexibility of the skin in the area of the scar.  Moreover, there was no limitation of motion or other limitation of function caused by the scars.  

Applying these findings to the applicable rating criteria, the Board finds that the Veteran is not entitled to a compensable evaluation for his left hand and left foot burn scars at any time prior to December 24, 2009.  Significantly, the scars were not deep, did not cause limited motion, and did not exceed an area of 39 square cm. to warrant a compensable evaluation under the former or revised versions of DC 7801.  Moreover, they did not involve an area or areas of 929 square cm. or greater to warrant a compensable evaluation under the former or revised versions of DC 7802.  Furthermore, although the scars were described as itchy, they were not shown to be unstable or painful to warrant compensable evaluations under the former DC 7803 or either version of DC 7804, respectively.  Finally, it was noted that the scars did not cause any limitation of function of the left hand or left foot so as to warrant a compensable evaluation under DC 7805.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


Rating in Excess of 10 Percent for Left Hand and Left Foot Burn Scars
Since December 24, 2009

As discussed above, the Veteran was afforded a VA scars examination in December 2009.  Based on the results of that examination, the RO assigned him a 10 percent evaluation effective December 24, 2009.  The Board will now assess the propriety of the 10 percent evaluation assigned since December 24, 2009.  

The December 2009 VA scars examination diagnosed the Veteran with a left hand burn scar causing residual skin paresthesias as well as left foot second-degree burn scar residuals causing skin paresthesias and foot girth discrepancy.  With respect to the left hand scar, a deep, partial thickness, second-degree burn scar was noted at the dorsal aspect of the left hand.  The percent of the total body surface area involved at the time of the burn injury was noted to be 1 percent.  The current area of the scar was less than 6 square inches (or 39 square cm).  Although the scar was noted to be painful, there were no signs of skin breakdown.  The scar was described as superficial, with no inflammation, edema, or keloid formation, or any other disabling effects.  

With respect to the left foot scar, a burn scar was noted at the dorsal aspect of the left foot.  The percent of the total body surface area involved at the time of the burn injury was noted to be 1 percent.  The current area of the scar was less than 6 square inches (or 39 square cm).  Although the scar was noted to be painful, there were no signs of skin breakdown.  The scar was described as superficial, with no inflammation, edema, or keloid formation.  However, the Veteran was found to have a .5 cm difference in his left mid-foot girth when compared to his right foot as a result of the burn injury.    

Applying these findings to the applicable rating criteria, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his left hand and left foot burn scars at any time since December 24, 2009.  Significantly, although the left hand scar was described as "deep," the scars did not exceed an area of 77 square cm. to warrant a 20 percent evaluation under the former or revised versions of DC 7801.  Furthermore, the scars were not shown to be unstable for purposes of the former DC 7803 or the revised DC 7804.  Although the scars were noted to be painful, they did not exceed two in number to warrant a 20 percent evaluation under DC 7804.  Finally, it was noted that the scars did not cause any limitation of function of the left hand or left foot (other than a .5 cm difference in his left mid-foot girth) so as to warrant a compensable evaluation under either version of DC 7805.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Additional Considerations

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report scar symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find his assertions of increased scar symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, evidence of increased scar symptomatology has not been established, either through medical or lay evidence.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.  

The Board also finds that the service-connected scar residuals do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his scars could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the time period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

IV.  CUE

In an October 25, 2004, rating decision, the RO increased the evaluation of the Veteran's service-connected impingement syndrome of the right and left shoulders, status post acromioplasty, which were previously rated as 10 percent disabling under Diagnostic Code 5299-5203, to 20 percent disabling under Diagnostic Code 5299-5201.  Although the previous 10 percent rating for the left shoulder impingement under DC 5299-5203 was terminated effective August 9, 2004, the previous 10 percent rating for the right shoulder impingement under DC 5299-5203 was not terminated.  That is, the Veteran was concurrently receiving a 10 percent evaluation for impingement syndrome of the right shoulder under DC 5299-5203 and a separate 20 percent evaluation for impingement syndrome of the right shoulder under DC 5299-5201 effective August 9, 2004.  As a result, the October 2004 rating decision granted him a combined evaluation for compensation of 70 percent effective August 9, 2004.  

The RO later discovered that the 10 percent evaluation for impingement syndrome of the right shoulder under DC 5299-5203 was not terminated, and determined in an August 12, 2005, rating decision that the combined evaluation assigned in the October 25, 2004, rating decision was clearly and unmistakably erroneous.  The RO explained that due to an administrative error, the service connected combined evaluation was erroneously computed because the Veteran was awarded two separate evaluations for his right shoulder impingement, which resulted in a combined evaluation of 70 percent.  Based on these findings, the October 2004 rating decision was revised and amended to show the 20 percent evaluation for right shoulder impingement syndrome and a combined evaluation for compensation of 60 percent, each effective August 9, 2004.  

In August 2005, the Veteran filed a notice of disagreement with the RO's finding of clear and unmistakable error.  

Pursuant to 38 C.F.R. § 3.105(a) (2010), "Previous determinations which are final and binding, including decisions of . . . degree of disability . . . will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended."

In order to establish clear and unmistakable error, it must be established that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made'; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

Thus, in order to determine whether the October 2004 rating decision contained clear and unmistakable error, the Board must review the evidence which was of record at the time of the October 2004 rating decision.

The Veteran was afforded a VA joints examination in September 2004, at which time he was diagnosed with impingement syndrome of the right shoulder as well as a partial tear of the supraspinatus.  Range of motion testing revealed abduction to 160 degrees (with pain at 140 degrees), flexion to 180 degrees, internal rotation to 70 degrees, and external rotation to 90 degrees.  The manual muscle test was normal.  The Veteran exhibited pain and fatigue with repetitive use during physical examination.  There was no weakness, although there was a mild lack of endurance.  Pain had a major functional impact.  There was severe tenderness to palpation on the lateral shoulder and greater tuberosity.  However, there was no instability, no ankylosis, and no inflammatory arthritis.  

The relevant laws and regulations extant at the time of the October 2004 rating decision were the same as they are at present.  Significantly, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Board finds that the RO's assignment of separate 10 and 20 percent ratings for the Veteran's right shoulder impingement syndrome in the October 2004 rating decision constituted clear and unmistakable error, as "the statutory or regulatory provisions extant at the time were incorrectly applied."  Correctly applying these statutory or regulatory provisions resulted in a single, 20 percent rating for the Veteran's right shoulder, which resulted in a 60 percent combined evaluation for compensation.  Once the RO realized its error, it properly took steps to correct this mistake.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In this case, the Board notes that the procedures for proposal of reduction and opportunity to appeal reduction were not followed.  38 C.F.R. § 3.105.  However, since the "reduction" in this case was based on CUE, not a change in the facts, the law, or the Veteran's condition, the procedures specified for revision of decisions are not applicable.  The regulation specifies, on its face, that the procedures apply where the prior final decision is accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Since there was CUE in this particular case, procedures for due process do not apply.

Here, in the August 2005 rating decision, the RO properly determined that the effective date on which a single, 20 percent rating for the Veteran's right shoulder and in turn a 60 percent combined evaluation for compensation would be paid was September 1, 2005.  Under the provisions of 38 C.F.R. § 3.500, specifically, where an award is reduced because of an erroneous award based solely on administrative error or error in judgment, the effective date of reduction shall be the date of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.105(e), 3.500(b)(2).  It has been determined that the erroneous award was solely due to administrative error (notably this determination is favorable to the Veteran, and allowed him to receive a 10 percent evaluation to which he was not entitled from August 9, 2004, up to September 1, 2005).

Based on the foregoing discussion, the Board finds that the reduction from 70 percent to 60 percent for the Veteran's combined evaluation for compensation, based on CUE, was proper, and the Veteran's appeal must be denied.


ORDER

The appeal for entitlement to a TDIU due to service-connected disabilities is dismissed.  

An initial compensable rating for a right shoulder scar is denied.

An initial compensable rating for a left shoulder scar is denied.

A compensable rating for left hand and left foot burn scars prior to December 24, 2009, is denied.

A rating in excess of 10 percent for left hand and left foot burn scars since December 24, 2009, is denied.

The assignment of a 60 percent combined evaluation for compensation in the October 25, 2004, rating decision, based on CUE, was proper.

	

____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


